 Case: 6:18-cv-00322-CHB-HAI Doc #: 1 Filed: 12/19/18 Page: 1 of 3 - Page ID#: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                             CIVIL ACTION NO.: 18-cv-xxxxxx

Electronically filed

CONNIE DOWNEY, INDIVIDUALLY, and
As ADMINISTRATRIX of The ESTATE Of
RALEIGH DOWNEY                                                                     PLAINTIFFS

v.                              PETITION FOR REMOVAL



ROOF BOLT TRANSPORT, INC. and
ROBERT W. GLASS                                                         DEFENDANTS

                                          *********

     Come the Defendants, Roof Bolt Transport, Inc. and Robert W. Glass, by and through counsel,

and hereby file this Notice of Removal of the above-captioned action from Clay Circuit Court, to

the United States District Court of Kentucky, Eastern District, Central Division at Lexington. In

support of the notice of removal, Defendants states as follows:

        1.     The Petitioners are Defendants in a civil action brought in the Clay Circuit Court,

Clay County Kentucky, entitled Connie Downey, individually & as Administratrix of the Estate

of Raleigh Downey, being Civil Action No. 18-CI-00266.

        2.     Plaintiffs filed their Complaint in the Clay Circuit Court on November 9, 2018. The

Defendants first received notice of this action on November 29, 2018 by way of restricted delivery

from the Kentucky Secretary of State’s Office. No Answer has been served at this time. Copies of

all process and pleadings served on the Defendants in the above-captioned action are attached

hereto as Exhibit A, and in compliance with 28 U.S.C. § 1446(a).




1035716
 Case: 6:18-cv-00322-CHB-HAI Doc #: 1 Filed: 12/19/18 Page: 2 of 3 - Page ID#: 2



       3.      The action filed by the Plaintiffs in Clay Circuit Court is removable to this Court

under 28 U.S.C. § 1332, as the matter in controversy exceeds the sum value of $75,000, exclusive

of interest and costs, and is between parties of different states. Plaintiffs are domiciled in Clay

County, Kentucky, Defendant Robert W. Glass, is domiciled in Johnson County, Illinois, and

Defendant, Roof Bolt Transport, Inc., is a foreign corporation with its principal place of business

in Marion, Illinois. Therefore, this action is properly removable under 28 U.S.C. § 1441(a).

       4.      Venue would be appropriate in the Central Division, Lexington, of this Court

because the alleged acts set out in the Complaint occurred in Fayette County, Lexington, Kentucky.

       5.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1441. et seq., within 30

days after receipt of the Complaint by Defendants.

       WHEREFORE, the Defendants, Roof Bolt Transport, Inc. and Robert W. Glass,

respectfully request, that this Notice of Removal be filed, that Civil Action No. 18-CI-00266 of

Clay Circuit Court, Commonwealth of Kentucky, be removed to and proceed in this Court; and

that no further proceedings be had in the Clay Circuit Court.

                                                     Respectfully submitted,
                                                     JOHN G. MCNEILL
                                                     WHITNEY L. STEPP
                                                     LANDRUM & SHOUSE LLP
                                                     Post Office Box 951
                                                     Lexington, Kentucky 40588-0951
                                                     Telephone: 859-255-2424


                                                By: _/s/ JOHN G. MCNEILL_____________
                                                    ATTORNEYS FOR DEFENDANT




1035716
 Case: 6:18-cv-00322-CHB-HAI Doc #: 1 Filed: 12/19/18 Page: 3 of 3 - Page ID#: 3



                                CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing has this 19th day of December, 2018, the

foregoing document was electronically filed with the ECF system, which will send notification of

such filing to the following:

T. Paul Chumbley
Nicholas K. Haynes
Isaacs & Isaacs, P.S.C.
1601 Business Center Court
Louisville, KY 40299
paul@isaacsandisaacs.com
Counsel for Plaintiff



                                    By:     /s/ JOHN G. MCNEILL ____________
                                            ATTORNEYS FOR DEFENDANT




1035716
